IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-64,137-01


ALBERT JOHN NUTTER, Relator

v.


JUDGE, 180TH DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM HARRIS COUNTY



 Per curiam.


O R D E R



	This is an original application for a writ of mandamus. Relator contends that in September
2004, he filed an application for writ of habeas corpus in cause number 747439-A in the 180th  
District Court of Harris County. He contends that on October 13, 2004, the trial court then entered
an order designating issues, but that the trial court has not forwarded the application to the Court of
Criminal of Appeals.  
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, Judge of the 180th District
Court of Harris County, is ordered to file with this Court within thirty days a response by having the
district clerk submit the record on such habeas corpus application or by setting out the reasons that
findings have not been made in the period since the order designating issues was entered. This
application for writ of mandamus is held in abeyance pending compliance with this order.
	IT IS SO ORDERED this the 8th day of MARCH, 2006.

DO NOT PUBLISH